




CONFIDENTIAL TREATMENT REQUESTED BY
STILLWATER MINING COMPANY
Exhibit 10.2
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.


MASTER GOODS AND SERVICES AGREEMENT
This MASTER GOODS AND SERVICES AGREEMENT (including any exhibits hereto, this
“Agreement”) is made effective as of the 1st day of July 2014 (the “Effective
Date”), by and between JOHNSON MATTHEY INC., a Pennsylvania corporation (“JM”),
and STILLWATER MINING COMPANY, a Delaware corporation (“SMC”).
WITNESSETH:
WHEREAS, SMC and JM have a longstanding relationship whereby JM has performed
refining services for SMC and SMC has supplied precious metals to JM;
WHEREAS, of even date herewith, SMC and JM have entered into a Precious Metals
Supply Agreement, attached hereto and incorporated herein as Exhibit E (the
“Supply Agreement”); and
WHEREAS, SMC and JM desire to strengthen the above relationships, including by
(i) the provision of market analysis information by JM to SMC, (ii) the referral
of smelting business by JM to SMC; and (iii) the technical collaboration of the
Parties to streamline sampling and assay procedures and work on other refining
issues of mutual interest.
NOW THEREFORE, for and in consideration of the premises and of the several and
mutual agreements herein contained, the value and sufficiency of which being
hereby acknowledged, the Parties agree as follows:
1.DEFINITIONS.
Throughout this Agreement, the following terms shall mean:
1.1.    Agreed Content means the concentration of a metal found in the Filter
Cake as determined in accordance with Section 12 hereof and on which the return
of metals by JM to SMC and the payment of treatment, refining and assaying
charges by SMC to JM shall be based, subject to adjustment, if any, in the event
the Final Assay differs from such amount.
1.2.    Available Monthly Production means the actual amount of mined metal
produced from the Mines during anyone calendar month.

MASTER GOODS AND SERVICES AGREEMENT - 1

--------------------------------------------------------------------------------




1.3.    Business Day or Business Days means each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a Day on which banking institutions in the
United States are authorized or obligated by law or executive order to close.
1.4.    Date of Delivery means the date the Filter Cake is received by JM as
acknowledged in accordance with Section 6.3 hereof.
1.5.    Day or Days means a calendar day or days.
1.6.    Facility means JM’s facilities capable of treating and refining Filter
Cake located at 2001 Nolte Drive, West Deptford, New Jersey.
1.7.    Filter Cake means materials produced by SMC from the Mines and Secondary
Material, in each case containing principally platinum, palladium and rhodium
and generally having the composition as described in Section 5.1 hereof.
1.8.    Final Assay means the final determination of the concentration of metals
found in the Filter Cake as determined in accordance with Section 12 hereof and
on which a final accounting of the return of metals by JM to SMC and the payment
of treatment, refining and assaying charges by SMC to JM shall be based.
1.9.    Force Majeure Event has the meaning set forth in Section 14.1.
1.10.    g means gram, i.e., 0.001 kg.
1.11.    hereof, herein, hereto, hereunder refers to this Agreement as a whole
and not solely to a particular subdivision thereof in which the same appear.
1.12.    kg means kilogram, i.e., 1,000 g, or 32.15074 troy ounces.
1.13.    Lot means a quantity of Filter Cake delivered to JM in one shipment or
approximately [***] pounds or such other Lot size as the Parties may agree
pursuant to Section 9.4.
1.14.    Mines means SMC's Stillwater Mine located in Nye, Montana, and the East
Boulder Mine, located 32 miles southeast of Big Timber, Montana.
1.15.    oz or ounce means troy ounce, i.e., 31.1035 grams.
1.16.    Party or Parties means JM and SMC, individually or collectively as the
context implies, and the successors and assigns of any Party which shall have
become a Party hereto in accordance with the terms hereof.
1.17.    Refining Charges means the charges per returnable ounce for JM to
treat, refine and assay the Filter Cake and the contained metals therein under
this Agreement.

MASTER GOODS AND SERVICES AGREEMENT - 2

--------------------------------------------------------------------------------




1.18.    Return Date means the date on which JM shall make available to SMC
Returnable Metals to SMC in accordance with Section 10.3.
1.19.    Returnable Metals means the metals contained in the Filter Cake to be
refined and returned to SMC's account by JM in the quantities, at the purity
levels and otherwise as required by Section 10 hereof.
1.20.    Secondary Material means any material containing platinum group metals
(collectively, platinum, palladium and rhodium) and/or other precious metals
that SMC processes.
1.21.    Shipment Assay means the determination of the concentrations of metals
in the Filter Cake made by SMC prior to shipment of the Filter Cake to the
Facility.
1.22.    SMC Account means the account for Returnable Metals established with JM
in accordance with Section 10.4 hereof.
1.23.    SMC Purchaser means any third Party purchaser of SMC’s production.
1.24.    Toll Material means Secondary Material received from a third Party
pursuant to a tolling arrangement or agreement that requires SMC to process the
material and to return the material after such processing.
1.25.    US$ means United States dollars, the lawful currency of the United
States of America.
2.
DELIVERY OF FILTER CAKE; REFINING; RETURN OF METALS; SECONDARY MATERIALS

2.1.    Delivery of Filter Cake
SMC shall deliver to JM Filter Cake in the quantities and with the composition
set forth in and otherwise in accordance with, the terms and conditions of this
Agreement.
2.2.    Refining of Filter Cake; Return of Metals
Pursuant to the terms and conditions of this Agreement, JM shall take delivery
of the Filter Cake provided by SMC under this Agreement, and shall treat and
refine the Filter Cake and either (i) credit Returnable Metals to the SMC
Account or to a pool account established by SMC elsewhere, or (ii) physically
deliver the Returnable Metals on behalf of SMC pursuant to written instructions
from SMC and in accordance with Section 10.2 hereof, or (iii) purchase such
Returnable Metals pursuant to Section 10.6 hereof.
2.3.    Warranties of SMC
SMC declares and warrants to JM that the execution and delivery of this
Agreement by SMC does not conflict with the laws of the United States or with
any applicable laws and regulations,

MASTER GOODS AND SERVICES AGREEMENT - 3

--------------------------------------------------------------------------------




and that SMC has the absolute right and authority to enter into and to perform
this Agreement in accordance with the terms and conditions hereof.
2.4.    Warranties of JM
JM declares and warrants to SMC that the execution and delivery of this
Agreement by JM does not conflict with the laws of the United States or with any
applicable laws and regulations, and that JM has the absolute right and
authority to enter into and to perform this Agreement in accordance with the
terms and conditions hereof.
2.5.    Toll-Smelting Opportunities
JM offers SMC favored nation status during the term of this Agreement and will
in good faith endeavor to refer to SMC Secondary Material that requires smelting
as a step in the refining process. The Parties acknowledge that the foregoing is
part of an overall goal of growing the third party material smelting/refining
business for the benefit of both SMC and JM. The Parties will agree sampling and
assaying procedures for this Secondary Material, including by the adaptation of
any streamlined procedures agreed pursuant to Section 9.4 below or Section 12.6
below. The type of Secondary Material preferred by SMC is automobile catalytic
converters; other types of Secondary Material toll smelting opportunities will
be discussed on a case-by-case basis.
The minimum amounts of Secondary Material that JM will endeavor to refer to SMC
for toll smelting annually are as follows; provided that SMC returns the smelted
material to JM to complete the refining process:
2014 - [***]
2015 - [***]
2016 - [***]
2017 - [***]
2018 - [***]


For any year during the term of this Agreement in which SMC fails to secure
[***] tons of Secondary Materials smelting opportunities, the cash payment under
Section 5.4 below shall be increased to $[***].
2.6.    Pursuant to the overall goal of growing the Secondary Materials
smelting/refining business for the benefit of both SMC and JM, JM and SMC will
explore opportunities, including the following:
i) SMC as backup to the Johnson Matthey facility in Brimsdown, UK. If
Brimsdown's lower grade feed is suitable for SMC, overflow can be diverted to
SMC;
ii) Slag from JM furnaces at a value of $[***]/ ton. Logistics are a hurdle to
work through, as is the presence of insoluble Iridium and Ruthenium, which must
be returned to JM;

MASTER GOODS AND SERVICES AGREEMENT - 4

--------------------------------------------------------------------------------




iii) Leveraging JM' s strong relationship with its network of suppliers and
partners; and
iv) Discussion of additional markets not currently serviced by SMC and JM.


Opportunities must make best use of SMC's smelter and JM's network of suppliers,
partners and refineries. The Parties agree to meet quarterly to discuss these
opportunities. The frequency of these meetings can be changed upon agreement of
both parties.
3.    TERMS, TERMINATION AND EXTENSION
3.1.    Term
This Agreement will remain in force and effective from 1st January 2014 through
31st December 2018, unless extended or terminated by written agreement of the
Parties or according to the provisions of this Agreement.


3.2.    Early Termination
Either Party may terminate this Agreement by notifying the other Party in
writing at least thirty (30) Days in advance of the date of such termination,
without payment of any penalty or other amounts except payment of charges due in
accordance with Section 11 for processing already performed and/or under Section
10.6 for metals already supplied, under the following circumstances:
3.2.1.    Force Majeure. A condition or conditions of force majeure continue for
the applicable periods set forth in Section 14.2 hereof; or
3.2.2.    Change in Law. An order, statute, rule, regulation, executive order,
injunction, stay, decree or restraining order shall have been enacted, entered,
promulgated or enforced by any governmental or regulatory authority or
instrumentality or court of competent jurisdiction that imposes a new tax or
charge on the transactions contemplated by this Agreement or otherwise
materially adversely affects the transactions contemplated by this Agreement,
the market conditions thereof or the economic benefits to SMC thereof; or
3.2.3.    Default by JM. JM commits a JM Event of Default as specified in
Section 13.2 hereof.
3.3.    Notwithstanding the foregoing, SMC, in its sole discretion, may
terminate this Agreement after four (4) years, in which event SMC shall pay
liquidated damages to JM in the amount of $[***] per troy ounce of Returnable
Metals, the amount being calculated as the average of the Returnable Metals
refined by JM under this Agreement in years 3 and 4.
3.4.    Termination of this Agreement does not terminate the Supply Agreement,
which may be terminated only in accordance with its terms. For the avoidance of
doubt, termination of

MASTER GOODS AND SERVICES AGREEMENT - 5

--------------------------------------------------------------------------------




this Agreement also terminates JM’s obligations to make the payments referred to
in Section 2.5 above and Section 5.4 below.
4.    QUANTITIES
SMC shall ship to JM under this Agreement, and JM will treat, Filter Cake in
quantities that shall be an amount of Filter Cake which represents from the
period of 1st July 2014 through the remainder of the term of this Agreement, one
hundred percent (100%) of: (a) total Available Monthly Production of Filter Cake
from the Mines and (b) Filter Cake produced by SMC from its processing of
Secondary Material.
5.    QUALITY AND TECHNICAL COLLABORATION
5.1.    Historical Average Quality of Filter Cake and Minimum Requirements
The average composition of Filter Cake produced by SMC in 2013/2014 is set forth
below. The Parties acknowledge and agree that the composition of the Filter Cake
delivered to JM will vary based on the percentage of Secondary Material
contained in the Filter Cake.
2013/2014 Average Composition of Filter Cake


Item
Component
Average%
 
 
 
1.    
Pt
[***]
2.    
Pd
[***]
3.    
Rh
[***]
4.    
Au
[***]
5.    
Ag
[***]
6.    
Co
[***]
7.    
Cu
[***]
8.    
Fe
[***]
9.    
Ni
[***]
10.    
S
[***]
11.    
Pb
[***]
12.    
As
[***]
13.    
Si
[***]
14.    
Se
[***]
15.    
Te
[***]



5.2.    Standard Charges; Alternative Charges
The Lots shipped by SMC to JM for refining hereunder shall be subject to the
treatment, refining, and assaying charges listed in Exhibit C under the heading
"Standard Charges for Treatment, Refining and Assaying" (the "Standard
Charges"); provided, however, that in the

MASTER GOODS AND SERVICES AGREEMENT - 6

--------------------------------------------------------------------------------




event the assay of the combined palladium and platinum content of any Lot
shipped by SMC to JM is less than [***], both Parties reserve the rights to
discuss terms for these lots of material.
5.3.    Material Changes in Filter Cake Composition
It is understood and agreed that the Filter Cake shall not contain any hazardous
or toxic materials, nor shall it contain any other impurities the solubility of
which will materially negatively impact the refining process, and in either case
JM shall have the absolute right to refuse to accept that particular Filter Cake
for refining or (at the sole option of JM) ask SMC to agree to different
financial terms for this Agreement as they relate to the Filter Cake containing
such materials or impurities. ANY AND ALL DIRECT COSTS AND LIABILITIES ARISING
OUT OF OR RELATED TO THE FAILURE OF SMC TO DELIVER FILTER CAKE WITHOUT SUCH
MATERIALS AND IMPURITIES AS REQUIRED IN THE PRECEDING SENTENCE SHALL BE THE SOLE
AND ABSOLUTE RESPONSIBILITY OF SMC.
5.4.    Technical Collaboration
In addition to the efforts described in Section 9.4 below and Section 12.6
below, during the term of this Agreement the Parties for their mutual benefit
will also explore ways to collaborate to increase the precious metal
concentration of the Filter Cake, with a focus on base metal removal, and will
technically evaluate [***], as well as collaborate on any other areas of mutual
interest as mutually agreed. Within six (6) months after the Effective Date, the
Parties will each nominate technical representatives who will meet (which may be
telephonically) to discuss collaboration and/or evaluation topics of mutual
interest. The Parties acknowledge and agree that no technology developed in the
collaboration will be implemented without mutual agreement.
The terms and conditions governing the technical collaboration, including under
Sections 9.4 and 12.6 below, shall be mutually agreed in good faith. Ownership
of intellectual property (“IP”) arising from the collaboration shall be with the
Party creating the arising IP and, if jointly created, the arising IP shall be
jointly owned, provided, for the avoidance of doubt, that neither Party is
granted any license to the other Party's background IP except as may be
otherwise mutually agreed in writing. SMC and JM agree to cooperate in executing
such documents and other papers in a timely manner that are necessary to permit
the filing and prosecution of any patent applications and/or copyright
registrations covering any arising IP from the collaboration. Where SMC and JM
agree that patent application(s) should be filed claiming jointly-owned arising
IP, the parties shall jointly file, prosecute, issue and maintain patent
applications and patents for the countries where it is agreed that applications
should be filed and shall equally share all outside legal fees and expenses
associated with the filing, prosecution and issuance of such patent applications
and the maintenance of such applications and any resulting patents. Each Party
shall be solely responsible for any in house expenditures that it incurs in the
filing, prosecution, issuance and maintenance of such applications and resulting
patents.
In connection with the above evaluation and/or technical collaboration, JM will
make an annual payment of $[***] in arrears to SMC over the initial five (5)
year term of this Agreement.

MASTER GOODS AND SERVICES AGREEMENT - 7

--------------------------------------------------------------------------------




Except for the foregoing and except to the extent otherwise agreed as reflected
in an executed joint development agreement, each Party will bear its own costs
of any evaluation or technical collaboration.
6.    SHIPMENT AND DELIVERY; RECEIPT
6.1.    Shipment to JM
Shipment shall be made at a regular rate during the term of this Agreement. The
Filter Cake will be shipped in Lots sealed in pails. No more than eight (8) Lots
may be shipped by SMC to JM at a time without the prior verbal or written
consent of JM.
6.2.    Delivery to JM
SMC shall pay all costs to deliver the Filter Cake to the Facility, at which
time possession of the Filter Cake shall transfer to JM in accordance with
Section 6.3.
6.3.    Receipt by JM
JM shall promptly notify SMC in writing when it has received Filter Cake at the
Facility. Acknowledgment by JM of delivery, on carrier's receipt, will not
constitute agreement as to description, weight or composition of the Filter Cake
received.
7.    RISK OF LOSS
All risk of loss or damage to the Filter Cake and contained metals from all
causes shall be assumed by the Party in possession of such Filter Cake and/or
Returnable Metals. Risk of loss of the Filter Cake and Returnable Metals shall
pass to JM upon receipt and acceptance of the Filter Cake by JM. Risk of loss
shall remain with JM as to any and all Returnable Metals which have been
credited to the SMC Account established in Section 10.4 hereof until such time
as such Returnable Metals have been transferred at the written direction of SMC.
Risk of loss shall pass to SMC (i) as to any and all Returnable Metals credited
to a pool account established by SMC elsewhere (other than the SMC Account),
once such account has been credited; and (ii) as to any and all Returnable
Metals physically delivered to a destination designated by SMC, once the
Returnable Metals leave the Facility.
8.    INSURANCE
JM shall acquire and maintain adequate insurance to cover 100% of the value of
the Filter Cake and Returnable Metals while in JM's possession and while JM
bears the risk of loss. JM shall furnish proof of such insurance (i) annually on
the anniversary date of this Agreement and (ii) within five (5) Business Days of
a request from SMC for proof of insurance.
9.    WEIGHING; SAMPLING; MOISTURE
9.1.    Procedures

MASTER GOODS AND SERVICES AGREEMENT - 8

--------------------------------------------------------------------------------




SMC shall provide JM with at least five (5) Business Days written or verbal
notice of the estimated date on which Lot or Lots of Filter Cake will be
delivered to the Facility. Except as provided in Section 9.4, weighing, sampling
and moisture determinations as to each Lot shall be conducted at the Facility by
JM within 48 hours of receipt by JM of the Filter Cake in accordance with the
procedures set forth in Exhibit A attached hereto and by this reference
incorporated herein. JM shall provide to SMC and retain for itself samples
pursuant to the procedures set forth in Exhibit A. JM shall treat the Filter
Cake in compliance with the procedures set forth in Exhibit A.
9.2.    SMC Representative
SMC shall be entitled to be represented at weighing, sampling and moisture
determinations, at its own cost, by a supervising company whose nomination shall
be subject to JM's approval, which approval shall not be unreasonably withheld.
A list of representatives approved by JM as of the date hereof is attached
hereto as Exhibit B. SMC's designated representative with respect to a
particular Lot or Lots shall not be selected to act as an umpire for the assays
from such Lot or Lots in accordance with Section 12.4 hereof. SMC shall nominate
any such representative by providing written notice to JM which indicates the
name of the representative and the particular Lot or Lots which it is
supervising on behalf of SMC. Except as provided in Section 9.4, weighing,
sampling and moisture determinations as to each Lot for which SMC has nominated
a representative shall be conducted at the Facility by JM of the Filter Cake. If
no representative has been so nominated by SMC or such representative is not
present on the date and at the time for weighing, sampling and moisture
determination as provided in Section 9.1, then SMC shall not be represented for
that particular Lot or Lots.
9.3.    Separate Treatment of Lots
Each Lot shall be considered complete and separate for all accounting purposes
under this Agreement.
9.4.    Alternative Procedures
Weighing, sampling and moisture determinations as to each Lot shall be conducted
by JM in accordance with Section 9.1, except that SMC and JM may agree in
writing to certain alternative procedures to be followed for such weighing,
sampling and moisture determinations as to each Lot, which alternative
procedures shall be thereafter implemented for Lots delivered under this
Agreement and Exhibit A shall be revised accordingly. Notwithstanding the
timelines for collaboration under Section 5.4 above, within thirty (30) days
after the Effective Date, the Parties will name their respective representatives
who will meet (which may be telephonically) to discuss the process for
determining and implementing such alternative procedures, including alternative
assay procedures under Section 12.6 below. The parties will endeavor in good
faith to define and implement mutually agreed alternative procedures by July 1,
2015.
10.    RETURNABLE METALS
10.1.    Percentage of Metal Returns; Purity

MASTER GOODS AND SERVICES AGREEMENT - 9

--------------------------------------------------------------------------------




10.1.1.    Standard Form. JM shall return to SMC, in accordance with this
Agreement, the respective percentages of platinum, palladium and rhodium in the
Filter Cake in the form of sponge, and of gold and silver in the Filter Cake in
the form of grain, in each case conforming to the respective percentages of
minimum purity as set forth in Exhibit C.
10.1.2.    Ingot Form. SMC may direct JM to provide palladium and platinum in
the form of ingot by providing JM with seven (7) Business Days prior notice.
Ingot shall be manufactured by JM at an additional fee of $[***] per ounce of
palladium or platinum shipped F.O.B. Facility, for the credit of SMC's account.
10.1.3.    Other Forms. SMC may, upon the written consent of JM, direct JM to
provide Returnable Metals in other forms, such as solution, with the same
respective minimum purity levels as set forth in Exhibit C, provided that in
each such case, JM and SMC shall have agreed on an additional fee for providing
the metal in such other form and the time for return of the metal.
10.2.    Return of Metals
JM shall credit the Returnable Metals to the SMC Account and, except as to
Returnable Metals that JM subsequently purchases, the remainder of the
Returnable Metals shall remain in the SMC Account or be credited to a pool
account established by SMC elsewhere or physically delivered on behalf of SMC to
a destination designated by SMC in writing, within the time periods set forth in
Section 10.3. If SMC wants Returnable Metals not purchased by JM credited to a
pool account other than the SMC Account or physically shipped on the Return Date
(or any subsequent date as designated by SMC), SMC must notify JM at least three
(3) Business Days in advance of the Return Date. Returnable Metals requiring
physical delivery shall be F.O.B. the Facility. The return of metals shall be
based on the Agreed Content, provided that in the event the Final Assay differs
from the Agreed Content, an adjustment will be made to the SMC Account to credit
the SMC Account in the event the Final Assay is greater than the Agreed Content
or to debit the SMC Account in the event the Final Assay is less than the Agreed
Content.
10.3.    Time for Return of the Metals -Return Date
For all Lots with respect to which Standard Charges apply, palladium, platinum,
gold, silver and rhodium shall be made physically available for shipment by JM
for SMC or credited to the SMC Account or pool account established elsewhere no
later than the number of Days set Forth in Exhibit C after the later of: (i)
receipt by JM of the Filter Cake containing such metal in accordance with
Section 6.3 hereof; or (ii) in the event the non-sampling Party has notified the
sampling Party of its nomination of a representative as provided by Section 9.2,
the date that is one Business Day following receipt by JM of the Filter Cake.
10.4.    SMC Account
In order to establish proper accounting for the Returnable Metals due to SMC
under this Agreement, JM has established a precious metal account in the name of
SMC (the “SMC

MASTER GOODS AND SERVICES AGREEMENT - 10

--------------------------------------------------------------------------------




Account”), which will reflect the accurate amounts of each element of Returnable
Metal so held by JM, subject to the further orders of SMC. Returnable Metals
within the SMC Account shall be held by JM in New Jersey. JM shall store,
safeguard and insure all precious metals accounted for in the SMC Account, at no
charge to SMC. SMC may require physical delivery of Returnable Metals held in
the SMC Account, or it may draw upon the SMC Account to transfer to other third
party accounts upon written direction to JM.
10.5.    Warranties of JM Regarding Purity
JM warrants that Returnable Metals refined on behalf of SMC according to the
terms of this Agreement shall have the following minimum levels of purity:
Platinum        [***]%
Palladium         [***]%
Rhodium         [***]%
Gold             [***]%
Silver             [***]%


THE FOREGOING WARRANTY IS MADE SOLELY TO SMC AND IS IN LIEU OF ALL OTHER
WARRANTIES, EXPRESSED OR IMPLIED, ARISING BY LAW OR CUSTOM INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. JM's liability for violation of the warranty of purity, if any, is
limited to the replacement by JM within three (3) Business Days after return to
JM of the nonconforming metal, with like metal fulfilling the minimum specified
purity levels above. Claims for rejected, nonconforming metal must be made (i)
within seven (7) Days of physical receipt by SMC of such nonconforming metal,
with respect to metal physically received by SMC or received for the SMC Account
or for the account of SMC elsewhere, or (ii) within seven (7) Days of receipt by
SMC of notice from any SMC Purchaser of such nonconforming metal, with respect
to metal delivered to any SMC Purchaser. Any claims not made within this time
shall be deemed waived.
10.6.    Purchase of Returnable Metals
JM will purchase from SMC Returnable Metals in accordance with the Supply
Agreement.
11.    CHARGES
11.1.    Treatment, Refining and Assaying Charges
SMC shall pay to JM the Standard Charges determined in accordance with Section
5.2 and as set forth in Exhibit C, which shall be the total amount due to JM for
its treatment, refining and assaying of the Filter Cake and the contained metals
therein under this Agreement. Except as set forth in this Section 11.1 and in
Section 12.4.5, no other charges shall be paid or payable by SMC to JM under
this Agreement without the mutual written agreement of the Parties hereto.
11.2.    Calculation and Payment of Charges

MASTER GOODS AND SERVICES AGREEMENT - 11

--------------------------------------------------------------------------------




Treatment, refining and assaying charges shall be calculated based on the ounces
of each element of Returnable Metals determined by the Agreed Content to be
present in the Filter Cake (and shall apply pro rata to fractional amounts),
provided that in the event the Final Assay differs from the Agreed Content, SMC
will be billed based on the Agreed Content, and after a final accounting based
on the Final Assay has been completed, additional charges will be billed to SMC
in the event the Final Assay is greater than the Agreed Content or a credit to
be applied to future charges shall be made on SMC's behalf in the event the
Final Assay is less than the Agreed Content. JM shall bill SMC on a monthly
basis for charges by sending an invoice on the last Business Day of the month to
SMC via overnight courier. SMC shall pay to JM the total invoiced amount no
later than fourteen (14) Days after receipt by SMC of the invoice from JM.
12.    ASSAYS
12.1.    Assay Procedures
The samples of Filter Cake, by Lot, shall be analyzed by each Party
independently to assay the content therein of Returnable Metals.
12.2.    Exchange of Assays
The results of the assays of samples performed as described in Section 12.1
shall be exchanged simultaneously by registered air mail or such other agreed
method between SMC and JM on a date to be agreed upon in advance, but in no
event later than a date sixty (60) Days after the Date of Delivery of the
respective Lot.




12.3.    Splitting Difference in Parties' Assays
In order for the Parties to arrive at the Agreed Content of a Lot by assay
exchange, JM’s assay for every precious metal analyzed must fall within the
minimum relative percentage variations permitted in Exhibit D hereto (the
“Splitting Limits”) from SMC's assay. Therefore, when the assays for each
precious metal are within the applicable “Splitting Limit” the Agreed Content
with respect to each such precious metal shall be the average (mean) of the
assays in question, and the Final Assay shall equal the Agreed Content for the
purpose of Section 10.2 and 1l.2. If JM’s assay for a precious metal is not
within the “Splitting Limit” of SMC’ s assay for that metal, the Final Assay for
that metal shall be determined by the Umpire Assay, as more particularly set
forth herein, unless otherwise agreed by both Parties or pursuant to Section
12.6 below.
12.4.    Umpire Assay
12.4.1.    Rotation Among Umpires. In the event that a Party’s matching assay
for a precious metal is not within the Splitting Limits as specified in Section
12.3 above, an umpire

MASTER GOODS AND SERVICES AGREEMENT - 12

--------------------------------------------------------------------------------




assay shall be made by one of the following umpires, acting in rotation, sampled
Lot by sampled Lot:
A.H. Knight International Ltd
Eccleston Grange, Prescot Rd.
GB-W A 10 3BA St. Helens -Merseyside
Great Britain


Inspectorate Griffith Ltd
2 Perry Road, Witham
Essex, CM8 3TU
England, Great Britain


Le Doux & Company
359 Alfred Avenue
Teaneck, NJ 07666


12.4.2.    Agreed Content. In the event this Section 12.4 applies, then for
purposes of this Section 12.4 and of Sections 10.2 and 11.2, the Agreed Content
shall mean 100% of the lowest results of the assays performed by the Parties
pursuant to Section 12.1.
12.4.3.    Umpire Assay Between Parties' Assays. Should the umpire assay fall
between the results of the two Parties or coincide with either the arithmetical
mean of the umpire assay and the assay of the Party which is nearer to the
umpire assay shall be taken as the Final Assay. In the event that the umpire
assay is exactly between the assay of the two Parties, the umpire assay shall be
taken as the Final Assay.
12.4.4.    Umpire Assay Outside Exchanged Results. Should the umpire assay fall
outside the exchanged results, the assay of the Party which is nearer to the
umpire assay shall be taken as the Final Assay.
12.4.5.    Cost of Umpire Assay. The cost of the umpire assay shall be borne by
the Party whose result is further from the umpire's. However, if the umpire
assay is the exact mean of the assays exchanged by the Parties, such cost shall
be borne equally by the Parties.
12.4.6.    Replacement of Existing Umpire. Either Party may recommend that an
existing umpire be replaced. Any such replacement shall be subject to unanimous
agreement of the Parties.
12.5.    Provisional Settlement of Assays
In the event SMC or JM is unprepared to exchange assays in accordance with
Section 12.2 prior to the return time set forth in Section 10.3, the Agreed
Content of the Lot shall be assumed to be equal to [***] of the Shipment Assay.
SMC will be billed in accordance with Section 11.2.
12.6.    Alternate Assay Procedures

MASTER GOODS AND SERVICES AGREEMENT - 13

--------------------------------------------------------------------------------




Assaying and settlement procedures shall be consistent with Sections 12.1
through 12.5 provided that SMC and JM may agree in writing to certain
alternative procedures to be followed for such assaying and settlement
procedures, which alternative procedures shall be thereafter implemented for
Lots delivered under this Agreement. The parties will endeavor in good faith to
define and implement mutually agreed alternate assay procedures by July 1, 2015.
13.    DEFAULT
13.1.    SMC Event of Default
If SMC shall fail to pay the charges as required by this Agreement (an “SMC
Event of Default”) and such SMC Event of Default is not cured within seven (7)
Business Days after receipt by SMC of notice thereof, JM shall have the right to
(i) retain or sell Returnable Metals for an amount equivalent to the total
amount of charges due plus interest for the applicable period, which shall be at
the one-month LIBOR rate ruling at the due date of the payment, as published in
the Wall Street Journal and (ii) suspend its further performance under this
Agreement during the continuance of the SMC Event of Default. Returnable Metals
retained or sold by JM under the terms of this Section 13.1 shall be valued or
sold at the market price as determined by JM in its reasonable discretion for
the applicable metal on the date of retention or sale.
13.2.    JM Event of Default
A “JM Event of Default” shall occur if: (i) JM fails to satisfy the minimum
purity levels for Returnable Metals and such failure is not cured in accordance
with Section 10.5 (i.e., within three (3) Business Days after return of metals
to JM); (ii) JM fails to return metal timely in accordance with Section 10 and
such failure is not cured within three (3) Business Days after receipt of notice
thereof by JM; (iii) JM is generally not paying its debts as such debts become
due, or admits in writing its inability to pay its debts generally or makes a
general assignment for the benefit of creditors, there is the appointment of a
receiver for JM or any of its assets, the filing by JM of a voluntary petition
in bankruptcy or any form of reorganization, the filing of an involuntary
petition in bankruptcy against JM which is not dismissed with prejudice within
sixty (60) Days of such filing, or the making of an assignment for the benefit
of creditors of JM; or (iv) JM fails to satisfy any of its other material
obligations hereunder and such failure is not cured within three (3) Business
Days after receipt of notice thereof by JM. Upon a JM Event of Default, SMC
shall have the right to: (A) suspend its further performance under this
Agreement during the continuance of a JM Event of Default; (B) terminate this
Agreement as provided in Section 3.2.3, and all future obligations of SMC shall
cease and SMC shall retain sole ownership of all Filter Cake and Returnable
Metals from Filter Cake received by JM as of such date and not purchased by JM
as of such date; and/or (C) pursue any other remedies available to SMC under
this Agreement and under applicable laws and legal and equitable remedies.
14.    FORCE MAJEURE
14.1.    Extension of Time

MASTER GOODS AND SERVICES AGREEMENT - 14

--------------------------------------------------------------------------------




If, at any time, either Party is delayed in or prevented from exercising its
rights or performing its obligations under this Agreement (other than payment of
money), which delays or preventions are caused by any cause beyond the
reasonable control of such Party including, without limiting the generality of
the foregoing, acts of God, accidents, strikes, insurrections, lockouts or other
labor or industrial disturbances, actions of any competent governmental
authority or court orders, future orders of any regulatory body having
jurisdiction, acts of terrorists, acts of the public enemy, wars (declared or
undeclared), riots, sabotage, blockades, embargoes, shortages of or inability to
secure fuel, power, contractors, labor, raw materials, railroad or transport
facilities, failure of and damage to or destruction of machinery, plant and
equipment, earthquakes, tornadoes, snow slides, mudslides, lightning, weather
conditions materially preventing or impairing work, fires, storms, floods,
washouts and explosions, and any other causes beyond the reasonable control of
the Party in question, whether of the kind enumerated herein or otherwise (each,
a “Force Majeure Event”), such Party shall not be liable for any such failure or
delay by it to perform its obligations hereunder and the period of all such
delays or preventions resulting from such causes or any of them shall be
excluded in computing and shall extend the term in Section 3.1 of this Agreement
for a period of time equal to the lesser of the total duration of all such
instances or six (6) months.


14.2.    Notice Required; Option to Terminate
Neither Party's performance shall be excused or extended under this Section 14,
unless the Party claiming the Force Majeure Event shall give the other Party
prompt notice of the occurrence of such event and the expected duration thereof.
The non-claiming Party shall be entitled to terminate this Agreement without
further liability upon notice to the other Party in the event that a Force
Majeure Event shall continue for more than three (3) consecutive months. If the
Force .Majeure Event continues for a period in excess of twelve (12) consecutive
months, then either Party may terminate this Agreement, without further
liability, by written notice to the other Party; provided, however, that if JM
is incurring increased costs as a result of Section 14.3 below, JM shall have
the right to terminate this Agreement, without further liability, after nine (9)
months.
14.3.    Allocation of Resources
In the event of a claim of a Force Majeure Event by JM, JM shall have an
obligation to allocate its available applicable refining services or other
resources among all of its customers, including SMC, on a pro rata basis in
accordance with its obligations thereto. If JM is required to allocate its
resources as provided above, and SMC disputes that it is receiving pro-rata
treatment, JM will provide documentation in support of its allocation to an
independent third Party, chosen by mutual agreement of the Parties, for
verification. If a Force Majeure Event affects the Facility, JM will make
reasonable efforts to arrange for the treatment and refining of Filter Cake at
facilities in the United Kingdom belonging to the Johnson Matthey Group
companies, upon such terms as agreed between the Parties and JM will bear the
excess costs of such treatment and refining, if any, over the costs to SMC of
treatment and refining by JM hereunder in the absence of such Force Majeure
Event. If JM is unable to arrange for such treatment and refining at

MASTER GOODS AND SERVICES AGREEMENT - 15

--------------------------------------------------------------------------------




facilities in the United Kingdom belonging to the Johnson Matthey Group
companies, JM will arrange for the treatment and refining of Filter Cake at a
third party facility or facilities, and JM will bear the excess costs of such
treatment and refining, if any, over the costs to SMC of treatment and refining
by JM hereunder in the absence of such Force Majeure Event. In the event of a
claim of a Force Majeure Event by SMC, SMC shall have an obligation to allocate
any metal among all of its purchasers with whom it has a binding contract to
sell metal, including JM, on a pro rata basis in accordance with its obligations
thereto.
14.4.    Effects on Parties
Upon receipt of notice from JM of an occurrence of a Force Majeure Event in
accordance with Section 14.2, to the extent JM cannot accommodate SMC under
Section 14.3 above, SMC shall be immediately entitled to ship Filter Cake to an
alternative treatment facility and divert any shipment already in route, and JM
will bear the excess costs of such treatment and refining, if any, over the
costs to SMC of treatment and refining by JM hereunder in the absence of such
Force Majeure Event. JM shall cooperate with SMC as necessary or appropriate to
facilitate such diversion and alternative facility treatment and the orderly
transition back to JM upon cessation of the Force Majeure Event. If SMC has Toll
Material from JM that SMC has begun processing, SMC shall be entitled to ship
the resulting Filter Cake to an alternative treatment facility for refining,
with the cost of such refining to be borne by JM. If SMC has Toll Material from
JM that SMC has not begun processing, SMC shall notify JM, and JM shall have the
option of (1) having the Toll Material returned to JM at its own cost or (ii)
having SMC ship the resulting Filter Cake to an alternative treatment facility
for refining, with the cost of such refining to be borne by JM.
14.5.    Reasonable Best Efforts Required
The Party claiming a Force Majeure Event shall use all reasonable best efforts
to eliminate such event in so far as possible with a minimum of delay: provided,
however, neither Party shall be required against its will to adjust or settle
any labor dispute or strike or to question the validity of any third party claim
or to refrain from pursuing its legal or equitable remedies against any third
party.
15.    CONFIDENTIALITY
15.1.    Confidentiality
Each Party shall consider all information, documents and other materials
provided hereunder (collectively, "Confidential Information") as confidential
and proprietary information of the disclosing Party, and the receiving Party
agrees to maintain in confidence all such Confidential Information and not to
divulge such Confidential Information in whole or in part to any third party and
not to make use of such Confidential Information other than in relation to
meeting its obligations under this Agreement. This obligation shall not apply
to: (i) Confidential Information which at the time of disclosure is in the
public domain; or (ii) Confidential Information which, after disclosure, becomes
part of the public domain by publication or otherwise, other than by an
unauthorized act or omission of the receiving Party; or (iii)

MASTER GOODS AND SERVICES AGREEMENT - 16

--------------------------------------------------------------------------------




Confidential Information which the receiving Party is required by law or at the
request of any governmental organization to make public (such disclosure to be
done in a manner which maintains confidentiality to the fullest extent permitted
by law or regulation and, without limitation of the foregoing. SMC shall make a
commercially reasonable effort to seek confidential treatment for the following
provisions of this Agreement (a) Time for Return of metals; (b) Percentage of
Metal Returns; (c) Purity (including Exhibit C); (d) Charges (including Exhibit
C); and (e) Exhibit A); or (iv) Confidential Information which a receiving Party
can show by written records was within its possession prior to the time of the
disclosure and was not under any obligation of confidentiality; or (v)
Confidential Information which the receiving Party rightly receives from a third
Party lawfully possessing and lawfully entitled to disclose such Confidential
Information.


15.2.    Public Announcement
The Parties agree that all public announcements, press releases, or contacts
with national, state or local governmental officials, regarding the existence of
this Agreement or the Parties' activities conducted under this Agreement shall
only be made with the coordination and prior written agreement of both Parties
unless such public announcement, press release, or contact with governmental
official, is required by operation of law or is required, or deemed appropriate
by a Party, to be reported to a national, state or local governmental agency
having jurisdiction over that Party's activities. In the event that a Party is
required by operation of law to make a statement with respect to activities
conducted under this Agreement, the Party required to make such statement agree
to endeavor to advise the other Party of the contents and the associated legal
rationale for such statement.


16.    APPLICABLE LAW
The Parties are domiciled in two different states. In order to create greater
certainty with respect to their legal rights and obligations under this
Agreement, the Parties desire to adopt as the substantive law of this Agreement
the law of a state which has highly developed commercial law and precedent and
which is not the domicile of either Party. The Parties hereby agree that this
Agreement shall be construed in accordance with the laws of the State of New
York as though this Agreement were performed in full in the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the law's of any jurisdiction other than the State of New
York.
17.    LIMITATION OF LIABILITY
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY LOSS OF
BUSINESS OPPORTUNITY, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, REMOTE OR
INDIRECT DAMAGES.

MASTER GOODS AND SERVICES AGREEMENT - 17

--------------------------------------------------------------------------------




18.    MODIFICATIONS
This Agreement may not be changed, waived, discharged, or terminated orally
except by an instrument in writing specifically purporting to do so and signed
by the Parties hereto.
19.    SUCCESSORS AND ASSIGNS
This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the Parties.
20.    ASSIGNMENT
This Agreement may not be assigned by any Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, the consent of the non-assigning Party shall not
be required with respect to (a) any assignment by a Party to provide security in
connection with any financing, expressly including, by way of example and not
limitation, assignments of royalty, overriding royalties or net profits,
interests or production payments, or (b) any merger, consolidation or other
reorganization or transfer by operation of law or any purchase or sale of
substantially all of the assets of one of the Parties. This Agreement is entered
into solely for the benefit of the Parties and not for the benefit of any other
person or entities. No other persons or entities may enforce it for their
benefit nor shall they have any claim or remedy for its breach.
21.    NOTICES
Except as otherwise required in this Agreement, all notices shall be given by
facsimile or email and shall be deemed received upon receipt of electronic
confirmation of the same.
Notices to JM shall be directed as follows:


Johnson Matthey
2001 Nolte Drive West Deptford, New Jersey 08066
Attn: Refining Product Manager
Telephone: (609) 384-7100
Facsimile: (609) 384-7270 Email:


With a copy to:


Johnson Matthey Inc.
435 Devon Park Drive, Suite 600 Wayne, Pennsylvania 19087
Attn: Robert M. Talley, President-Corporate & General Counsel
Telephone: (61O) 971-313 I
Facsimile: (610) 971-3022
Email:


Notices to SMC shall be directed as follows:

MASTER GOODS AND SERVICES AGREEMENT - 18

--------------------------------------------------------------------------------






Stillwater Mining Company
536 East Pike Avenue Columbus, Montana 59019
Attn: Dave Shuck -Refinery Manager
Telephone No.: 406-322-8802
Facsimile No.: 406-322-5468
Email: dshuck@stillwatermining.com


With a copy to:


Stillwater Mining Company 1321 Discovery Drive Billings, Montana 59102
Attn: James Binando -SMC Marketing
Telephone No.: 406-373-8711
Facsimile No.: 406-373-8703
Email: jbinando@stillwatermining.com


22.    ENTIRE AGREEMENT
This Agreement represents the complete agreement between the Parties hereto and
supersedes all prior or contemporaneous oral or written agreements of the
Parties to the extent they relate in any way to the subject matter hereof.


23.    COUNTERPARTS
This Agreement may be executed by the Parties hereto in two or more
counterparts, each of which when so executed and delivered shall be an original,
and it shall not be necessary in making proof of this Agreement, as to any Party
hereof, to produce or account for more than one such counterpart executed by
such Party.
24.    WAIVER
The waiver of any breach of this Agreement by either Party hereto shall in no
way constitute a waiver of any future breach, whether similar or dissimilar in
nature.
25.    HEADINGS
The headings to all sections, subsections and exhibits shall not form a part of
this Agreement or of its exhibits, but shall be regarded as having been used for
the convenience of reference only.


26.    OTHER MINES
In the event that any mines other than the Mines become owned or operated by or
on behalf of

MASTER GOODS AND SERVICES AGREEMENT - 19

--------------------------------------------------------------------------------




SMC during the effectiveness of this Agreement, TM shall have the right of first
refusal to refine the precious metal bearing output and, separately, to purchase
the refined metal, each on the then-current terms of this Agreement.
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers to be effective as of the Effective Date,
regardless of the date signed.
JOHNSON MATTHEY INC.                STILLWATER MINING COMPANY






By:    /s/ Robert A. Bullen-Smith            By:     /s/ Michael J.
McMullen        
Name: Robert A. Bullen-Smith            Name:     Michael J.
McMullen            
Title:     General Manager Refining NA & Asia    Title: President and
CEO            



MASTER GOODS AND SERVICES AGREEMENT - 20

--------------------------------------------------------------------------------






EXHIBIT A
SAMPLING PROCEDURES FOR SMC FILTER CAKE
The Filter Cake is delivered in closed drums, one lot comprising [***] pounds.
Each packing unit is individually inspected for intact seals, and weighed
precisely to 1g. Every lot is clearly defined (1) by a lot number of SMC and (2)
by an 8-digit lot number of JM.
To generate representative samples the material has to be divided step by step,
the particle size of the intermediate samples being in a reasonable ratio to the
weight.
The material is charged to the SR40 rotary sampler and a one (1) kg quality
sample is split out for final processing. Another one (l) kg sample is taken for
backup.
This sample then is dried in a laboratory furnace for [***]. weight loss is
calculated in % and recorded in the same sampling report.
The [***] sample [***] and [***] to achieve particle size below [***]. This is
the quality sample for laboratory assay.
The samples of [***] for the assays are partitioned by a laboratory scale rotary
sampler. It generates 8 equal samples which are tightly closed in plastic bags
and enclosed by an outer bag, four of them being sealed with seals of both
Parties. The outer bag is clearly signed with the important data like lot number
and settlement weight.
The samples are distributed as follows:
2 sealed samples for SMC (one for assay, one for umpire)
2 sealed samples for JM (one for assay, one for umpire)
4 unsealed samples for internal use or being joined to main material
All figures needed for assay calculation are recorded to a report.
Net weight of lot received
[***]
Moisture of filter cake

MASTER GOODS AND SERVICES AGREEMENT - 21

--------------------------------------------------------------------------------








EXHIBIT B
LIST OF APPROVED REPRESENTATIVES/UMPIRES
A.B. Knight International Ltd
Eccleston Grange Prescot Rd.
GB-WA 10 3BA St. Helens -Merseyside Great Britain


Inspectorate Griffith Ltd
2 Perry Road, Witham
Essex, CMS 3 TU
England, Great Britain


Le Doux & Company
359 Alfred Avenue
Teaneck, NJ 07666

MASTER GOODS AND SERVICES AGREEMENT - 22

--------------------------------------------------------------------------------






EXHIBIT C
REFINING CHARGES EFFECTIVE JULY 1, 2014:
Refining Settlement Time
Metal
Concentration Range
Return
Charge
Year 1-3
Year 4-5
Palladium
[***]
[***]
[***]
[***]
[***]
Palladium
[***]
[***]
[***]
[***]
[***]
Palladium
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
Platinum
[***]
[***]
[***]
[***]
[***]
Platinum
[***]
[***]
[***]
[***]
[***]
Platinum
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
Rhodium
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
Gold
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
Silver
[***]
[***]
[***]
[***]
[***]



Lot Charges: US $[***] for each lot

MASTER GOODS AND SERVICES AGREEMENT - 23

--------------------------------------------------------------------------------








EXHIBIT D
SPLITTING LIMITS
Should the difference between the results of the assays of both Parties be not
more than:
For PI: [***]        relative;
For Pd: [***]        relative;
For Au: [***]        relative;
For Ag: [***]        relative;
For Rh: [***]        relative;

MASTER GOODS AND SERVICES AGREEMENT - 24

--------------------------------------------------------------------------------






EXHIBIT E
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.


PRECIOUS METALS SUPPLY AGREEMENT
Precious Metals Supply Agreement (this “Agreement”), effective July 1, 2014
(“Effective Date”), by and between STILLWATER MINING COMPANY, a corporation
organized under the laws of the State of Delaware and having offices at 1321
Discovery Drive, Billings, MT 59102, (“Supplier”) and JOHNSON MATTHEY INC., a
corporation organized under the laws of the State of Pennsylvania and having
offices at 435 Devon Park Drive, Wayne, Pennsylvania 19087 (“Purchaser”). Each
of Supplier and Purchaser shall be referred to individually as a “Party” and
collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, Purchaser is Supplier's refiner for precious metal-bearing materials
under a Master Goods and Services Agreement, effective as of the Effective Date
(the “MGSA”), into which this Agreement has been incorporated and pursuant to
which Purchaser outturns commercial grade Precious Metals (as that term is
defined in Section 1.1) belonging to Supplier;
WHEREAS, Precious Metals outturned by Purchaser and belonging to Supplier
originate from two sources: (1) primary mine output ("Mine Output"), and (2)
secondary recycling feed ("Secondary Output");
WHEREAS, Supplier is a seller of Precious Metals and Purchaser requires supply
of Precious Metals; and
WHEREAS, Purchaser desires to purchase Precious Metals from Supplier and
Supplier desires to sell Precious Metals to Purchaser under the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements hereinafter set forth, Supplier and Purchaser,
intending to be legally bound, hereby agree as follows:
27.    SUPPLY AND PURCHASE.
27.1.
Mine Output. During the Term (as that term is defined in Section 2.1), Supplier
agrees to supply to Purchaser, and Purchaser agrees to purchase from Supplier,
subject to the exceptions listed in Section 1.7 below and under the terms of
this Agreement, one hundred percent (100%) of the refined platinum, palladium
and


MASTER GOODS AND SERVICES AGREEMENT - 25

--------------------------------------------------------------------------------




rhodium precious metals (individually and collectively, “Precious Metals”)
originating from the Mine Output.
For the first consecutive twelve month period commencing on the Effective Date,
the following shall apply to Precious Metals originating from the Mine Output:
Rhodium will be purchased at the [***]; provided that on any given trading day,
absent agreement otherwise, Purchaser's purchases will be capped at[***] oz.
Platinum and Palladium can be priced one of two ways, provided the method shall
be chosen prior to the commencement of the pricing period for such metal or the
setting of the benchmark pricing* upon which the price to Purchaser is
calculated:
1)    The [***] between [***] price and the [***] (for purposes of establishing
the [***] calculation, both price settings must occur or else neither price
setting for that day will be used), or
2)    On the [***] business day [***] the pricing period (the “pricing period”
in this case being an agreed upon period for metal shipped or received at
Purchaser’s facilities, not to exceed [***] calendar days), Purchaser will
calculate a price that reflects the [***] for palladium sponge or platinum
sponge, as applicable, against the [***]. The [***] will be determined by [***]
in such sponge. Purchaser will [***]. [***] will be one of the [***] will be
included in each pricing period’s [***].
For either method chosen, the following shall apply:
Supplier acknowledges that Purchaser will [***] being purchased [***] in the
pricing period and will be deemed to have purchased an [***] platinum and/or
palladium on [***] (a [***] being defined as a day in which an [***] and the
[***] for platinum and/or palladium is published. As such, a pricing period
cannot begin retroactively.
*Should the[***] or[***] for the relevant metal cease to exist, Purchaser and
Supplier will work together in good faith to agree on a suitable transparent,
market-determined pricing mechanism.


27.2.
Pricing Method Changes. The pricing methods specified in Section 1.1 above shall
apply to the first twelve months of this Agreement (July 1, 2014 -June 30,
2015). For each twelve month period thereafter, the parties covenant to
negotiate in good faith the pricing terms or mechanisms pursuant to which
Purchaser shall purchase Supplier's Mine Output. The pricing or pricing
mechanism for each such year shall be agreed no later than June 30 of the
preceding year. For any year for which the parties have not agreed the pricing
or pricing mechanisms, the pricing mechanism in section 1.1 will remain as the
default pricing provision for that 12-month period. However, Supplier will have
the option to be released from its obligation to sell 100% of its Mine Output to
Purchaser for such year; provided that, for any such year or years in which the
parties do not agree on pricing or pricing mechanisms, this Agreement shall not
terminate and the refining charges under the MGSA shall be increased by [***]
per troy oz of recovered Precious


MASTER GOODS AND SERVICES AGREEMENT - 26

--------------------------------------------------------------------------------




Metals for the affected year(s). The parties acknowledge that this Agreement and
the MGSA are related agreements and that Purchaser will lose part of the benefit
of the overall bargain if Supplier is not obligated to sell 100% of its Mine
Output to Purchaser and, therefore, the increase in refining fees is agreed to
be liquidated damages and not a penalty.
27.3.
Secondary Output. During the Term, Supplier agrees to give Purchaser the
opportunity to quote for all such Precious Metals (on an individual Precious
Metal basis).

27.4.
Supplier's PGM Account. Purchaser and Supplier have established a metal account
for Supplier under the MGSA. Supplier's metal account will be credited with
Precious Metals outturned by Purchaser for Supplier under the MGSA. As and when
Purchaser purchases Precious Metal from Supplier pursuant to this Agreement,
Purchaser shall debit Supplier's metal account accordingly.

27.5.
Title. All right, title and interest in and to the Precious Metals sold
hereunder shall pass to Purchaser upon the Purchaser's receipt of the Precious
Metals in accordance with Section 4 below.

27.6.
Warranty. Supplier represents and warrants that it has good, valid and
marketable title to the Precious Metals to be purchased by Purchaser and shall
transfer to Purchaser such title free and clear of all mortgages, security
interests, liens and other financial encumbrances of any kind.

27.7.
Exceptions. The Parties acknowledge and agree that Supplier will continue to
supply Precious Metals to Tiffany & Co. for the duration of the Term.
Accordingly, those quantities are permanently excluded from Supplier's
obligation to offer for sale to Purchaser and Purchaser's obligation to purchase
the affected quantities of Precious Metals.

28.    TERM AND TERMINATION.
28.1.
Term: Renewal Terms. This Agreement shall commence on the Effective Date and
expire on June 30, 2019 (the “Term”).

28.2.
Breach. Each Party shall have the right to terminate this Agreement immediately
upon written notice to the other Party if at any time such other Party (the
“Defaulting Party”) commits a breach of any covenant or agreement in this
Agreement and such Defaulting Party fails to cure said breach within ten (10)
business days of being notified in writing of such breach by the non-defaulting
Party.

28.3.
Insolvency. Each Party shall have the right to terminate this Agreement
immediately upon written notice to the other Party if at any time such other
Party (the “Defaulting Party”) goes into liquidation, a receiver or trustee is
appointed


MASTER GOODS AND SERVICES AGREEMENT - 27

--------------------------------------------------------------------------------




for its property or estate, or it makes an assignment for the benefit of
creditors, and whether any of the aforesaid events be the outcome of the
voluntary act, or otherwise.
28.4.
Unilateral Termination. Supplier has the right to unilaterally terminate this
Agreement by providing not less than two (2) calendar quarters written notice.
Upon such termination, the MGSA shall remain in full force and effect; provided
that the refining charges in the MGSA shall be increased by [***] per troy oz of
recovered PGM for the remaining term of the MGSA. The parties agree that such
increase in refining fees is liquidated damages and not a penalty.

29.    SUPPLIER CUSTOMER METAL PROVISIONS.
Purchaser acknowledges that Supplier's suppliers of Secondary Output may from
time to time decide not to sell their Precious Metal to Supplier either
immediately or at all. For such circumstances, at Supplier's request, Purchaser
shall establish an unallocated pool account under Supplier's name to hold
Supplier's customer Precious Metal that is being held and not priced. Supplier
shall be able to freely transfer metal to/from their metal account under the
MGSA and this customer holding account at no charge to Supplier or its customer.
30.    PAYMENT AND DELIVERY TERMS.
For each purchased quantity, Supplier shall issue an invoice in US Dollars to
Purchaser and payment of such invoice will be due to the Supplier no later than
two (2) business days following the date the Precious Metal is debited from
Supplier's metal account as specified in Section 1.4. Delivery is on the last
business day of the calendar month and, except as otherwise agreed, the delivery
point is loco Supplier's metal account under the MGSA. All invoice payments
shall be made in US Dollars and payable to Supplier via wire transfer to the
following account:
Wells Fargo Bank NA- Billings, Montana
[***] - Account Number
[***] - ABA Routing Number
[***] - Swift Code
31.    MARKET ANALYSIS AND MARKETING
31.1.
To the extent permitted by applicable law, Purchaser will regularly update
Supplier on market information regarding global supply and demand
characteristics for platinum, palladium and rhodium. Twice a year, Purchaser
will make a market analysis presentation to Supplier's board of directors. While
Purchaser will provide this information in good faith, Supplier acknowledges
that Purchaser cannot guarantee the accuracy of the information provided or any
results that Supplier may obtain in reliance upon it.


MASTER GOODS AND SERVICES AGREEMENT - 28

--------------------------------------------------------------------------------




31.2.
For contract years in which Purchaser is purchasing 100% of Supplier's Mine
Output, at Supplier's request, Purchaser will also discuss marketing strategies
to increase market interest in Precious Metals and how Purchaser and Supplier
can work together on marketing

32.    MISCELLANEOUS.
32.1.
Waiver. Any waiver by either Patty of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of either Party to insist upon strict adherence to any
term of this Agreement on one or more occasions will not be considered a waiver
or deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing and
signed by the Party against whom enforcement is sought.

32.2.
Assignment. Neither Party shall assign or transfer this Agreement, in whole or
in part, without the prior written consent of the other Party, except that
either Party shall have the right to assign this Agreement, in whole or in part,
to any Affiliate (as that term is hereinafter defined) thereof. For purposes of
this Agreement, "Affiliate" means, with respect to a Party, any Entity directly
or indirectly controlling (as hereinafter defined), controlled by or under
common control with such Party. For purposes of this Agreement, (i) "Entity"
means, other than a Party, any corporation, partnership, association, trust or
other such organization and (ii) "controlling, controlled by, and control" mean,
as appropriate, the power to direct or influence the management and policies,
whether through the ownership of voting securities, by contract or otherwise.

32.3.
Successors. This Agreement shall be binding upon and inure solely to the benefit
of Supplier and Purchaser, their successors and permitted assigns.

32.4.
Severability. If any term of this Agreement shall be found to be invalid,
illegal or unenforceable, it is the intention of the Parties that the remainder
of this Agreement shall not be affected thereby; provided that each Party's
rights under this Agreement are not materially adversely affected. It is further
the intention of the Parties that in lieu of each such provision which is
invalid, illegal or unenforceable, there be substituted or added as part of this
Agreement a provision which shall be as similar as possible in the economic and
business objectives intended by the Parties as of the Effective Date to such
invalid, illegal or unenforceable provision, but which shall be valid, legal and
enforceable. In the event either Party's rights are materially adversely
affected as a result of a change in this Agreement as contemplated by this
Section 5.4, such Party may terminate this Agreement by notice in writing to the
other Party.

32.5.
Force Majeure and Other Events. No failure, omission, or delay by either Party
in the performance of such Party's obligations under this Agreement shall be
deemed


MASTER GOODS AND SERVICES AGREEMENT - 29

--------------------------------------------------------------------------------




a breach of this Agreement if such failure, omission or delay arises from any
cause or causes beyond the reasonable control of such Party including, but not
limited to, any of the following which, for the purpose of this Agreement, shall
each be regarded as a “Force Majeure Event” and beyond the reasonable control of
the Party in question:
•
Acts of God such as storms, floods, and earthquakes;

•
acts or omissions of any Government Authority;

•
compliance with requests, recommendations, rules, regulations or orders of any
Governmental Authority;

•
fire;

•
accidents;

•
acts of the public enemy, terrorist attacks, or war;

•
quarantine restrictions;

•
strikes; lockout disputes or other labor disputes; or

•
transportation embargoes, or failures or delays in transportation.



For purposes of this Agreement, "Governmental Authority" means any governmental
department, commission, board, bureau, agency, court or other instrumentality of
any supranational organization of sovereign states, country, state, province,
territory, commonwealth, municipality or other political subdivision thereof.
32.6.
Notices. All notices and reports required under, and other communications with
respect to, this Agreement shall be in writing and given or sent to the Party to
be notified at its respective address set forth in the preamble to this
Agreement either personally and thereby deemed to be given on that day, or by
facsimile transmission and thereby deemed to be given on the day following or by
registered letter and thereby deemed to be given on the third day following the
day of posting.

32.7.
Applicable Laws. Each of the Parties agrees to comply with all laws, statutes,
regulations and ordinances of any Governmental Authority having jurisdiction
over or related to any Precious Metal and/or other subject matter of this
Agreement with respect to the exercise or performance by such Party of its
rights and obligations, respectively, hereunder.

32.8.
Relationship of the Parties. During the Term, Supplier and Purchaser shall act
as independent contractors and nothing herein shall be construed so as to
constitute Supplier or Purchaser as being a partner, joint venturer, agent or
representative of the other for any purpose whatsoever. Neither Supplier nor
Purchaser shall engage in any conduct which might create the impression or
inference that the other Party is a partner, joint venture, agent or
representative thereof. Each of Supplier and Purchaser shall be solely
responsible for the discharge of its respective obligations and liabilities to
third parties and shall have no right to


MASTER GOODS AND SERVICES AGREEMENT - 30

--------------------------------------------------------------------------------




indemnity or contribution from the other Party in respect therefor except
insofar as expressly provided in Section 6.9 of this Agreement.
32.9.
Indemnification.

32.9.1.    Obligations of Purchaser. Without prejudice to any other right or
remedy Supplier may have under this Agreement or otherwise, Purchaser shall
indemnify, defend and hold harmless Supplier, its Affiliates and their
respective directors, officers, employees and agents (individually, a “Supplier
Indemnitee”) from and against all damages, losses, liabilities, costs, expenses,
claims, demands, suits, penalties, judgments and administrative or judicial
orders, including reasonable attorneys’ fees and expenses, (“Claims”) incurred,
assessed or sustained by or against any such Supplier Indemnitee with respect
to, resulting from or arising out of:
(1)    any negligence or willful misconduct of Purchaser in the performance of
this Agreement; or
(2)    any breach by Purchaser of its obligations under this Agreement.
32.9.2.    Obligations of Supplier. Without prejudice to any other right or
remedy Purchaser may have under this Agreement or otherwise, Supplier shall
indemnify, defend and hold harmless Purchaser, its Affiliates and their
respective directors, officers, employees and agents (individually, a "Purchaser
Indemnitee") from and against all Claims incurred, assessed or sustained by or
against any such Purchaser Indemnitee with respect to, resulting from or arising
out of:
(1)    any negligence or willful misconduct of Supplier in the performance of
this Agreement; or
(2)    any breach by Supplier of its obligations, representations or warranties
under this Agreement.
32.9.3.    Each Party's obligation to indemnify under this Section 5.9 shall be
reduced proportionately to the extent that the negligence or willful misconduct
of the other Party or its Affiliates and their respective directors, officers,
employees or agents has contributed to the Claims.
32.9.4.    LIMITATION. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
GENERAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, CONSEQUENTIAL OR LIKE DAMAGES,
HOWSOEVER NAMED, INCLUDING, WITHOUT LIMITATION, ANY LOST PROFITS OF SUCH OTHER
PARTY.
32.9.5.    Notification. Each of Supplier and Purchaser shall provide notice in
writing to the other Party promptly upon such notifying Party's knowledge of the
institution of any and all claims, suits, actions, and proceedings referred to
in Section

MASTER GOODS AND SERVICES AGREEMENT - 31

--------------------------------------------------------------------------------




6.9.1 and Section 6.9.2, respectively, giving due regard to any required
deadline for answering or otherwise responding to the claim, suit, action, or
proceeding in question. Neither Party shall settle any claim, suit, action, or
proceeding on behalf of the other Party without first consulting with such Party
and obtaining its consent, which shall not be unreasonably withheld or delayed.
32.9.6.    Survival. This Section 6.9 shall survive termination of this
Agreement for that period of time ending concurrently with the date on which the
statute of limitations for contractual obligations under the governing law of
this Agreement expires.
32.10.
Confidentiality. The Parties acknowledge that this Agreement and the terms and
conditions herein shall be treated as confidential information and shall not be
divulged, in whole or in part, to any third party, including Affiliates, without
the prior approval of the other Party and neither Party will make use of such
confidential information other than in relation to the performance of its
obligations hereunder, provided however, such confidentiality obligations shall
not be construed to prevent disclosure where legally required or to prevent the
use of such information to enforce a Party's rights under this Agreement.

32.11.
Taxes. Each Party shall be responsible for (and remit as prescribed by the laws
of any duly constituted taxing authority with jurisdiction) any sales, use,
value added, goods and services, transfer or similar taxes, or any surcharges or
escheat requirements (collectively, the “Taxes”) imposed upon that Party by the
laws of such jurisdiction in effect at the time Precious Metals are provided.
For jurisdictions where the Taxes are imposed by statute upon Purchaser, without
statutory provision for recovery from Supplier, Purchaser shall bear the Taxes
in full and without reimbursement. For jurisdictions where the Taxes are imposed
by statute upon Supplier and for which Supplier has a responsibility to collect
and remit, Supplier shall separately itemize the Taxes on each invoice for which
the Taxes are applicable. When applicable, Purchaser shall timely provide
Supplier with the required documentation to exempt the Precious Metals from the
Taxes or to evidence Purchaser's authority to remit the Taxes directly. Supplier
will rely on such good faith documentation and therefore will not be responsible
for such Taxes.

32.12.
Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof and hereby supersedes all
prior discussions, negotiations and agreements, whether oral or written, between
them with respect to the same. No term, condition or other provision set forth
in any purchase order, order acknowledgment or the like shall supersede any
term, condition or other provision of this Agreement and, with respect to any
inconsistency or ambiguity created thereby, this Agreement shall control.

32.13.
Amendment. This Agreement may not be amended except in writing, signed by
authorized representatives of both Supplier and Purchaser, which writing shall
include an affirmative statement that this Agreement is being amended thereby.


MASTER GOODS AND SERVICES AGREEMENT - 32

--------------------------------------------------------------------------------




32.14.
Headings. The headings contained in this Agreement are for convenience of
reference only, are not considered a part of this Agreement, and shall in no way
affect or alter the meaning or effect of any of the provisions of this
Agreement.

32.15.
Counterparts. This Agreement may be executed simultaneously in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument. Facsimile signatures and PDF files
containing signatures shall be considered original for all purposes.

32.16.
Governing Law. This Agreement shall be construed and the rights and obligations
of the Pal1ies determined, in accordance with the laws of the State of New York,
USA, without giving effect to its conflicts of law rules or principles.

ACCEPTED AND AGREED:


JOHNSON MATHEY INC.                STILLWATER MINING COMPANY






By:    /s/ Timothy Murray            By:     /s/ Michael J. McMullen        
Name: Timothy Murray            Name:     Michael J. McMullen            
Title:     General Manager, PMM N.A         Title: President and CEO            







MASTER GOODS AND SERVICES AGREEMENT - 33